Title: To Thomas Jefferson from Timothy Pickering, 30 June 1794
From: Pickering, Timothy
To: Jefferson, Thomas



Sir
General Post Office June 30. 1794

Mr. Miller, the postmaster at Charlottesville, has signified his desire to resign his office; and waits only for the appointment of a Successor. Permit me to ask the favour of you to name a Suitable person, and who will accept the Office. Altho’ the Commission of 20 per Cent may not be a motive with any one, perhaps the privilege of franking his own letters, not exceeding half an ounce in weight, may be an inducement with some gentleman who is in the practice of sending and receiving many letters. He will at the same time have the pleasure of affording a beneficial accommodation to his neighbours. I am &c T. P.
